Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the patent application filed 02 November 2020. Claims
1-6 are pending.

Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 12/10/2020 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copy of Applicants’ IDS forms 1449 are attached to this instant Office Action

Foreign Priority
4. Acknowledgment is made of applicant's claim for foreign priority based on an application filed
in Japan on November 08, 2019. It is noted, however, that applicant has not filed a certified copy of the
Japan application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 recites “…updating the map out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps…” and then “…update of a map for each of the plurality of providers…” However, the claims 1 does not describe a specific map before first describing the updating of the map. Therefore, it is indefinite as to which map to update the claims are referring to as stated. For purposes of further examination, Examiner assumes a map is chosen that is updated and then referred to throughout the rest of the claimed process. However, appropriate clarification is required.
The limitation of claim 1 recites “…and the numbers of times of delivery of the plurality of maps…” However, the claims 1 does not describe a number of times of delivery before this. Therefore, it is indefinite as to which number of times of delivery this is referring to. For purposes of further examination, Examiner assumes this is the count of the number of times of delivery. However, appropriate clarification is required.
The limitation of claim 2 recites “…in accordance with the sum of weighted frequencies of use of algorithms…” However, the claims 1 on which claim 2 depends and claim 2 does not describe a sum of weighted frequencies before this. Therefore, it is indefinite as to which sum of weighted frequencies this is referring to. For purposes of further examination, Examiner assumes this is the added sum of weighted frequencies. However, appropriate clarification is required.

The limitation of claim 6 recites “…provides an algorithm used…” However, the claim 1 on which claim 6 depends already stated an algorithm provided. Therefore, it is indefinite which algorithm is in use. For purposes of further examination, Examiner assumes that is referring to the algorithm provided in claim 1. However, appropriate clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for evaluating degrees of contribution, configured to store a plurality of maps including information on travel conditions of individual roads, an algorithm table indicating, for each of the plurality of maps (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), an algorithm used for generating or updating the map out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps, and a provider table indicating, for each of the plurality of algorithms, a provider who provides the algorithm out of a 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an apparatus, memory, and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0038] Figure 4 is a functional block diagram of the processor 24, relating to the map delivery processing and the contribution evaluating processing. The processor 24 includes a candidate notifying unit 31, a delivering unit 32, a history updating unit 33, a frequency calculating unit 34 and a contribution calculating unit 35. These units included in the processor 24 are, for example, functional modules implemented by a computer program executed on the processor 24, or may be dedicated arithmetic circuits provided in the processor 24. Out of these units included in the processor 24, the candidate notifying unit 31, the delivering unit 32 and the history updating unit 33 relate to the map delivery processing, while the frequency calculating unit 34 and the contribution calculating unit 35 relate to the contribution evaluating processing.

Which describes the present invention for map determination, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in 
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
	Dependent claim 5 also contain the identified abstract ideas, further limiting them such as
 which are all part of the abstract ideas presented, with added additional element communication device to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
	Claims 2-4 and 6 also contain the identified abstract ideas, which are all part
of the abstract ideas presented, with no more additional elements to be further considered under prong
2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons
as in Claim 1 above.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2019/0204096 to Cai (hereinafter referred to as “Cai”) in view of US publication number 2018/0181626 to Lyons (hereinafter referred to as “Lyons”).

(A) As per claim 1, Cai teaches evaluating degrees of contribution, configured to store a plurality of maps including information on travel conditions of individual roads (Cai et al.; 0005, 0024, 0025 See stored maps with information on travel conditions and evaluating degrees of contribution), an algorithm indicating, for each of the plurality of maps, an algorithm used for generating or updating the map out of a plurality of algorithms each used for generating or updating at least any one of the plurality of maps (Cai et al.; 0032, 0033 See use of an algorithm for generating the map out of a plurality of algorithms) and indicating, for each of the plurality of algorithms, the algorithm (Cai et al.; 0032, 0033, 0043 indicating the algorithm for out of a plurality of algorithms); 
and configured to determine the plurality of algorithms, based on the algorithm and the plurality of maps (Cai et al.; 0032, 0033, 0025 See determination of algorithms and maps), and calculate a degree of contribution to generation or update of a map of the plurality of algorithms (Cai et al.; 0042, 0043 See calculating contribution to generation of a map based on the algorithms).

Lyons teaches
The use of tables (Lyons et al. 0053 See use to tables)
Having providers of information (Lyons et al. 0052 See having providers of information)
The delivering of information (Lyons et al. 0033 See delivering information)
Having a specific frequency (Lyons et al. 0007 See having a specific frequency)
The use of specific periods of time (Lyons et al. 0030 See use of a timeframe)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of maps with algorithms of Cai with the use of tables, providers of information, delivery, a specific frequency, and specific periods of Lyons for the determination of maps with algorithms as they are analogous art along with the current invention which solve problems related to determination of maps with algorithms, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.
Cai teaches apparatus 0062 memory and processor 0054 for this and other claims.

(B) As per claim 2, Cai teaches assigns weights to the plurality of algorithms in accordance with types of the plurality of algorithms, and calculates the degree of contribution in accordance with the weighted use of algorithms provided (Cai et al.; 0032, 0033 See calculating and weighing the degree of contribution for the algorithms).
Cai does not explicitly teach providers of information, a specific frequency, and adding up information which is taught in combination with Lyons.
Lyons teaches
Having providers of information (Lyons et al. 0052 See having providers of information)

Having a specific frequency (Lyons et al. 0007 See having a specific frequency)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination with algorithms of Cai with the providers of information, a specific frequency, and adding up information of Lyons for the determination with algorithms as they are analogous art along with the current invention which solve problems related to determination with algorithms, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.

(C) As per claim 3, Cai teaches gives a higher incentive point as the degree of contribution increases (Cai et al.; 0032, 0033 0034 See giving a higher incentive point as a degree of contribution increases]).
Cai does not explicitly teach providers of information which is taught in combination with Lyons.
Lyons teaches
Having providers of information (Lyons et al. 0052 See having providers of information)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of contribution of Cai with the providers of information of Lyons for the determination of contribution as they are analogous art along with the current invention which solve problems related to determination of contribution, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.

(D) As per claim 4, Cai teaches each of the plurality of maps is assigned a degree of credibility of information on the travel conditions represented in the map, and for each of the plurality of maps (Cai et al.; 0033, 0043 See assigning the maps a degree of credibility of the information based on travel 
Cai does not explicitly teach providers of information which is taught in combination with Lyons.
Lyons teaches
Having providers of information (Lyons et al. 0052 See having providers of information)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of maps with algorithms of Cai with the use of tables, providers of information, delivery, a specific frequency, and specific periods of Lyons for the determination of maps with algorithms as they are analogous art along with the current invention which solve problems related to determination of maps with algorithms, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.

(E) As per claim 5, Cai teaches communicating with a vehicle using any one of the plurality of maps to perform driving control, wherein upon receiving information indicating that driving control continue and information indicating a map in use out of the plurality of maps from the vehicle (Cai et al.; 0022, 0031 See communicating with a vehicle using maps to perform driving control), contribution provides an algorithm used for generating or updating the map out of the plurality of algorithms (Cai et al.; 0042, 0043 See contribution to generation of a map based on the algorithms); .
Cai does not explicitly teach providers of information, decreasing, automation and not doing something which is taught in combination with Lyons.
Lyons teaches
Having providers of information (Lyons et al. 0052 See having providers of information)

Automation of a process (Lyons et al. 0016 See automation of a process)
Not doing something (0042 See not doing something)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of maps with algorithms of Cai with providers of information, decreasing, automation and not doing something of Lyons for the determination of maps with algorithms as they are analogous art along with the current invention which solve problems related to determination of maps with algorithms, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.

(F) As per claim 6, Cai teaches the plurality of maps represents the locations and types of terrestrial features imposing travel conditions of individual roads, and further stores a reference map representing the locations and types of the terrestrial features (Cai et al.; 0024, 0025 See maps representing locations and terrestrial features causing travel conditions on roads which are stored), and contribution provides an algorithm used for generating or updating any one of the plurality of maps out of the plurality of algorithms as a difference between the location and type of a terrestrial feature represented in the map and the location and type of a corresponding terrestrial feature represented in the reference map increases (Cai et al.; 0032, 0033, 0039 See contribution that provides an algorithm for generating a map and a difference between the location and type and location of a terrestrial feature in the map).
Cai does not explicitly teach providers of information and decreasing which is taught in combination with Lyons.
Lyons teaches
Having providers of information (Lyons et al. 0052 See having providers of information)

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of maps with algorithms of Cai with providers of information and decreasing of Lyons for the determination of maps with algorithms as they are analogous art along with the current invention which solve problems related to determination of maps with algorithms, and the combination would lead to the application and use of information for managing information as taught in [0033] of Lyons.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200240806 A1
VEHICLE POSITION ESTIMATION APPARATUS
DAIKOKU; Kentaro et al.
US 20180294761 A1
DRIVE DEVICE AND DRIVE SYSTEM
Yamamoto; Toshihiro et al.
US 20170139958 A1
OPTIMIZING CONTENT FOR CONSISTENT PRESENTATION THROUGH COLLABORATION DATABASE SERVICE
Bendig; Krista et al.
US 9245239 B2
Method for organizing a manufacturing or assembling process
Falkenauer; Emanuel
US 20150363702 A1
SYSTEM, APPARATUS AND METHOD FOR SUPPORTING FORMAL VERIFICATION OF INFORMAL INFERENCE ON A COMPUTER
Baum; Eric Burton
US 20120173248 A1
Business method and system to price, manage, and execute server actions initiated by one or a plurality of users through interaction with a graphical user interface linked to a data source or data supply chain
Smith; Stanley Benjamin
US 7778861 B2
Methods and systems to complete transaction date
Lewis; Donald C.
US 7133834 B1
Product value information interchange server
Abelow; Daniel H.
US 5760709 A
Road/vehicle communication method and device
Hayashi; Hironao



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	2/26/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683